DETAILED ACTION
This Office action is in response to the amendment filed on December 10th, 2020.  Claims 1, 3, 7-8, 13, 16, 21-24, 28, 33-34, and 36 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Allowable Subject Matter
Claims 1, 3, 7-8, 13, 16, 21-24, 28, 33-34, and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a microwave excited ultraviolet lamp system, comprising: a lamp head including an ultraviolet lamp; a microwave generator configured to supply microwave energy to said ultraviolet lamp; a power supply configured to supply power to said lamp head; and a data logging and retrieval circuit operatively coupled to at least one of said lamp head and said power supply, the data logging and retrieval circuit comprising: a first memory configured to store data representative of at least one of: a lamp head pressure and a lamp head temperature for a first time period; a processor coupled to said first memory for periodically receiving said data representative of the at least one of: the lamp head pressure and the lamp head temperature; a first data port configured to: transfer data to an external device when the external device is interfaced with said first data port, and receive power from the external device when the system lacks power so that the data is transferred to the external device using the power supplied from the external device; a second memory configured to receive the data from said first memory and to store the data for a second time period that is longer than the first time period and that includes at least a portion of the first time period; the processor being coupled to said second memory for periodically transferring the data stored in said first memory to said second memory; a second data port configured to transfer data to the external device when the external device is interfaced with the second data port; a data port controller configured to manage traffic on the first data port and the second data port, wherein the data port controller, based on determining that one of the first data port and the second data port is interfaced with the external device, copies data from at least one of the first memory and the second memory to the respective one of the first data port and the second data port that is interfaced with the external device, wherein at least one of said first memory and said second memory is removable from said data logging and retrieval circuit; and a time keeping device operatively coupled to said first memory for providing a time stamp to the data representative of the at least one of: the lamp head pressure and the lamp head temperature.
The closest prior arts of record are US 2009/0160345 (Bretmersky et al.) in view of US 2007/0298167 (Ho et al.), US 2013/0103657 (Ikawa et al.), US 2008/0172498 (Boucard), US 2009/0248956 (Parker et al.), and US 2012/0089766 (Yu et al.).
Bremersky et al. in view of Ikawa et al. and Boucard disclose the claimed invention except for configuring the first data port to receive power from the external device when the system lacks power so that the data is transferred to the external device using the power supplied from the external device (see OA dated September 17th, 2020 for detailed item matching).  Parker et al. discloses a data storage and retrieval circuit which is configured to power a data port from another source (standby power) when the host computer is not powered on so that data is transferred to an external device, however the additional power source is not received from the external device.  Yu et al. discloses a removable memory device that includes a power storage for powering the transfer of data stored in buffer memory to the permanent memory of the device when the data port lacks power (‘The data storing method includes determining whether an input voltage from a host system is smaller continuously than a predetermined voltage for a predetermined period. The data storing further includes writing data stored temporarily in a buffer memory into the non-volatile memory module when the input voltage from the host system is smaller continuously than the predetermined voltage for the predetermined period.’ P 12).  Yu et al. does not disclose powering the data port itself, as it power the transfer of memory from buffer memory to permanent memory within the external device itself, and not the writing of data from the host computer to the external device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896